DISSENTING OPINION OE
TSUKIYAMA, O. J., with whom CIRCUIT JUDGE McKINLEY joins, dissenting.
With due deference to the views stated in the majority opinion of this court, we are unable to concur in the conclusion reached. We do not believe that the term “any legal voter,” as used in E.L.H. 1955, § 11-23, limits or was legislatively intended to limit its inclusion to (1) any applicant for registration who has been ruled against by the board of registration; (2) any registered elector whose right to remain registered has been challenged and who has been ruled against by the board; or (3) any qualified *230elector who has challenged the right of a person to be or remain registered as an elector and who has been ruled against by the board.
The words “elector,” “voter,” “qualified elector,” and “legal voter” have been variously defined and often used synonymously and interchangeably. Standing alone, the term “qualified elector” may at first blush appear to refer only to a registered voter or elector, but the provisions of R.L.H. 1955, § 11-9, clearly indicate that it applies to any person who has or claims a right, by virtue of his qualification, to be registered by the clerk. It is presumable, therefore, that a challenger under § 11-15 need only be a qualified elector and not necessarily a registered voter. Logically, the term “legal voter,” as used in § 11-23 which governs appeals to the supreme court, must have been legislatively intended to apply to a person who has or claims to have the qualification to be registered, and not necessarily to a voter who has been registered. Any construction to the contrary would result in depriving the very applicant for registration of the right to take his final appeal to the supreme court, under § 11-23, on the ground that he is not yet a “legal voter.”
In defining the term “any legal voter,” as used in § 11-23, to mean an applicant for registration, a registered elector whose right to remain registered has been challenged, or a qualified elector who has challenged the right of a person to be or remain registered, the opinion of the majority completely ignores the salient fact that the clerk of the municipality, sans challenge, is entrusted by law with the duty of determining whether an applicant should be registered on the basis of the required declarations in the application under oath. Such duty is derived from the provision of § 11-8 which directs the clerk to register an applicant if “satisfied” that the applicant is entitled to be registered. If the application on its face discloses any *231disqualification under the law, it is fiis duty to deny the same, and if the applicant appeals to tlie board of registration, to appear before such board to show justification for Ms action. If the board reverses bis ruling, we are of tbe opinion that the clerk may bimself appeal to this court. § 11-23 provides: “Any legal voter may, at any time within ten days after the decision of such board, appeal to the supreme court in the manner provided by law for civil appeals to the supreme court from the circuit court, or in such manner as may be provided by law.” It is significant that the word “any” [legal voter] is used. We cannot conceive of the legislature using the word “any,” if it did in fact intend to afford appellate relief only to the three classes of persons stated in the majority opinion.
The appellant in the instant case is the elected clerk of the City and County of Honolulu. To be elected, he is required by law to be a “qualified elector” of the (Territory) and of the City and County of Honolulu. R.L.H. 1955, § 149-28. Hence, he is a “legal voter” within the meaning of § 11-23, and this court may well take judicial notice of such fact. R.L.H. 1955, § 226-1; 31 C.J.S., Evidence, § 16. In view of such status, we are of the opinion that his failure to expressly refer to himself as a legal voter in taking this appeal is immaterial. The case of Crownover v. Millar, cited in the majority opinion, is inapplicable for the reason that not only was the contestant there a plain voter only, but the statute required him to specifically state that he was a “qualified elector.”
Finally, a noteworthy point remains. § 11-26 provides: “In case of an appeal from a decision of any board holding any person to be entitled to registration, the name of such person shall be placed or remain upon the register pending the decision of the supreme court concerning the same. If the person so registered votes at any election before the decision of the court has been made and acted upon, such *232vote shall not invalidate such election, even though the decision of the court is adverse to the registration of such name.” This provision unmistakably shows that the legislature contemplated a situation, as exists in the instant case, where some qualified elector other than an applicant for registration, a registered elector whose right to remain registered has been challenged, or a qualified elector who has challenged the right of a person to be or remain registered, might appeal to this court. In the absence of a challenger from the inception, the clerk stands duty-bound to seek final appellate review, if he reasonably believes that the board of registration erred in ordering him to place the applicant’s name on the register. In this respect, the clerk is in effect a challenger. Otherwise, under § 11-26, in a case wherein an applicant has been refused registration by the clerk, without an outside challenger, and the board of registration has sustained the action of the clerk, the applicant would be taking his appeal to this court ex parte. It is our view that under such circumstance and within the purview of the law, the clerk is himself a challenger and therefore a party.
It is well established that the right to appeal is purely a statutory right. In certain jurisdictions, the constitution or statute specifically grants the right to appeal only to a person whose petition for registration has been denied. Such was the case in State v. Crenshaw, 138 Ala. 407, 35 So. 456, where the court ruled that the state could not appeal under the Alabama constitution which provided that “an appeal will lie to the supreme court in favor of the petitioner.” It is also axiomatic that a statute must be construed in the light of its plain, perspicuous and unambiguous language. Territory v. Fasi, 40 Haw. 478. Resort to extrinsic matter, such as the history of a particular legislation, may be had only when an ambiguity exists. The purpose of the rule is to resolve an ambiguity *233and not to create one. Territory v. Morita, 41 Haw. 1; Kamanu v. Black, 41 Haw. 442.
The majority opinion draws its conclusion from what it regards as the historic context of the statutory provisions relating to the registration of voters. History-wise, it is to he observed that the Constitution of 1894, Article 77, § 13, provided: "If any Board [of Registration] shall refuse to register the name of any person applying to he registered, the person refused, and, in case any name has heen registered, any legal voter, may at any time within ten days after the decision of such Board, appeal to the Supreme Court in the manner provided by law for civil appeals to the supreme court from the circuit court or in such manner as may he provided by law.” It is reasonable to infer that if the framers of the constitution had intended to give the term “any legal voter” a restrictive meaning, it would have used the term “any applicant or challenger.” In 1911, the legislature amended said section by deleting that portion thereof which is italicized. S.L.H. 1911, c. 105, § 7. Since said amendment, the statute has read and still reads as it now appears in R.L.H. 1955, § 11-23, to wit: “Any legal voter may, at any time within ten days after the decision of such board, appeal to the supreme court * * *.”
The reason for the 1911 amendment is understandable. When the county governments were established, the duties pertaining to the registration of voters were transferred to the county clerk. The old board of registration was made an appellate body. It is significant, however, that the legislature in 1911 retained the words “any legal voter” without the use of any language to indicate its intent to give the words a restrictive meaning. Significant also is the fact that by the same amendatory act of 1911, the legislature provided in another section: “In case the clerk denies a challenge or refuses to register an applicant, the *234party ruled against may appeal from the ruling to the board of registration for his district or county.” S.L.H. 1911, c. 105, § 1; now R.L.H. 1955, § 11-16. If the 1911 legislature did intend, in the case of an appeal to the supreme court, to give only the applicant for registration and the challenger the right to appeal, it would have repeated the restrictive language appearing in the above quoted section, instead of retaining the words “any legal voter.”
The term “any legal voter” is clear and without ambiguity, and to construe it as including only the classes of persons mentioned in the majority opinion and not the clerk who is a legal voter and in fact a challenger, is to indulge in a hypertechnical construction not contemplated by such clear term. In fact, the clarity is so apparent that the jurisdictional aspect of the appeal was not adverted to in the original briefs or oral arguments before the court. It was not until this court later called for supplementary briefs that jurisdiction became an issue and that, only as a result of a question propounded by the court as to whether the clerk had the right to appeal. Although the Hawaii Rules of Civil Procedure govern the procedure in the circuit courts, it is to be noted by way of analogy that it is “not necessary to aver the capacity of a party to sue or be sued or the authority of a party to sue or be sued * * *,” and that when “a party desires to raise the issue * * * he shall do so by specific negative averment * * *.” H.R.C.P., Rule 9(a).
As stated, supra,, § 11-26 contemplates that some person other than an applicant for registration may appeal to this court where the board of registration has ruled in favor of the applicant. Where there was no outside challenger, and the clerk in charge of registration, sua, sponte, rejected an application in the first instance on the ground that the applicant was not qualified, and the board of reg*235istration reversed such rejection, the clerk officially and as a legal voter is entitled to seek appellate review in the interest of the public. Whether or not a person has the legal qualification to register as a voter is a matter of public concern. When it is claimed by the clerk that the board of registration has erred in its ruling, he is definitely an aggrieved party both as a challenger and legal voter. It is our view that the clerk comes within the category of “any legal voter” within the purview of R.L.H. 1955, § 11-23.
Accordingly, we are of the opinion that the clerk’s appeal should be entertained and the merits of the case considered by this court.